Exhibit 10.49 Execution Version SUPPLY & DISTRIBUTION AGREEMENT Between IMMTECH PHARMACEUTICALS, INC. AND PAR PHARMACEUTICAL, INC. Table of Contents ARTICLE I - DEFINITIONS 3 ARTICLE II – EFFECTIVE DATE; CONTROLLING TERMS 5 ARTICLE III – COMMERCIAL SUPPLY 5 ARTICLE IV – PRODUCT QUALITY AND REGULATORY MATTERS 7 ARTICLE V - REPRESENTATIONS, WARRANTIES AND COVENANTS 10 SUPPLY AGREEMENT This Supply Agreement (this “Supply Agreement”) is made and entered into as of June11, 2007 (the “Effective Date”), by and between Immtech Pharmaceuticals, Inc., a Delaware corporation with its principal place of business at 150 Fairway Drive, Vernon Hills, IL 60061 (“Immtech”), and Par Pharmaceutical, Inc., a Delaware corporation having a principal place of business at 300Tice Boulevard, Woodcliff Lake, New Jersey07677 (“Par”).Immtech and Par may be referred to herein individually as a “Party”, or collectively as the “Parties”.All capitalized terms used in this Supply Agreement shall have the meaning ascribed to them in the Licensing Agreement (as defined below) to which this Supply Agreement is an Exhibit. Recitals Whereas, Immtech and Par have entered into a Licensing Agreement, dated as of the date hereof (the “Licensing Agreement”); Whereas, Immtech has expertise manufacturing pharmaceutical products for infectious diseases; and Whereas, Par desires to purchase from Immtech, and Immtech desires to manufacture and sell to Par, the Product all on the terms and conditions set forth herein. Now, Therefore, in consideration of the foregoing and the covenants and promises contained herein, the Parties hereby agree as follows: ARTICLE I - DEFINITIONS Section 1Definitions.For purposes of this Agreement, the following terms shall have the meanings set forth below: 1.1 “Administrative Costs” means all costs related to conducting a recall in accordance with Applicable Laws. 1.2 “Applicable Laws” means all laws, ordinances, rules and regulations within the Territory applicable to the Manufacturing and Packaging of the Product or any aspect thereof and the obligations of Immtech or Par, as the context requires under this Agreement, including, without limitation, (i) all applicable federal, state and local laws and regulations of each Territory; (ii) the U.S. Federal Food, Drug and Cosmetic Act, and (iii) the cGMPs. 1.3“Batch” means defined quantity of finished drug product which has been Manufactured and Packaged in accordance with the Specifications. 1.4“Calendar Quarter” means a period of three (3) consecutive months commencing on January 1, April 1, July 1 or October 1 of any calendar year. 1.5“COA” means Certificate of Analysis. 1.6“Commencement Date” means the first date upon which FDA approves pafuramidine maleate for the treatment of PCP. 1.7“Contract Year” means each consecutive twelve (12) month period beginning on the Commencement Date. 1.8“Defective Product” means Product that is not releasable. 1.9“Delivery Date” means the date on which Immtech shall tender the relevant Batch(es) to Par. Each Delivery Date shall be specified by Par on the relevant Purchase Order and confirmed by Immtech as set forth in Section 3.4. 1.10“Firm Commitment” means a binding commitment in writing made by Par to purchase Product in accordance with Section 3.1. 1.11“Manufacture” means all operations of receipt of materials, production, packaging, labeling, quality control, release of drug product. 1.12“Manufacture Date” means the date that pafuramidine first comes into contact with another ingredient during the manufacturing process of drug product. 1.13“Manufacturing Release Record(s)” means a) all completed production/Batch records; b) all quality control test/request forms (result worksheets) and associated data; c) dynamic monitoring performed during processing; d) any alert/action notifications generated during processing; e) any planned or unplanned deviations associated with the Product; f) any out of Specification result investigations associated with the Product; g) the Certificate of Analysis for the Batch comparing testing to Specifications; and h) the appropriate disposition notification for the Batch. 1.14“Nonconformity” means a deficiency in characteristic, documentation or procedure, which renders the quality of the Product non acceptable or not in accordance with specified requirements. 1.15“Packaging” means Primary Packaging and Secondary Packaging. 1.16“Primary Packag(ing)” means material intended to contain and protect drug product during handling, storage and transport. 1.17“Purchase Order” shall have the meaning set forth in Section 3.2. 1.18 “Rolling Forecast” shall have the meaning set forth in Section 3.1. 1.19“Secondary Packag(ing)” means packaging material that does not come into contact with drug product. 1.20“Specification” means the specifications for the Product attached hereto as Exhibit A in draft form until the Commencement Date and made a part of hereof, as determined in accordance with the analytical methodology set forth therein, as such specifications may be amended from time to time. 1.21“Unit” means each individually Packaged unit of Product. ARTICLE II – EFFECTIVE DATE; CONTROLLING TERMS Section 2.1Effective Date This Agreement shall automatically become effective as of the Execution Date of the Licensing Agreement. Section 2.2Controlling Terms This Agreement is governed by the terms of the Licensing Agreement and all of such terms apply to and control this Supply Agreement.For any terms that may be interpreted to conflict between the two agreements, the terms of the Licensing Agreement shall control. ARTICLE III – COMMERCIAL SUPPLY Section 3.1Forecasts On or before the fifteenth (15th) day of each calendar month following the Commencement Date and at least four months prior to the first Delivery Date, Par shall furnish to Immtech a written twelve (12) month rolling forecast of the quantities of Product that Par intends to order from Immtech during such period (“Rolling Forecast”). The first 3 months of such Rolling Forecast shall constitute a binding commitment for the quantities of Product specified therein (“Firm Commitment”) and the following 9 months of the Rolling Forecast shall be non-binding, good faith estimates. Section 3.2Purchase Orders At least quarterly, Par shall submit purchase orders for the Firm Commitment portion of the Rolling Forecast, which specify the actual number of Units to be Manufactured and Packaged, and the requested Delivery Dates for each Batch (“Purchase Order”).Product shall be ordered by Par only in writing.
